                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


CANDYMAN KITCHENS INC.,

      Plaintiff,

v.                                                  CASE NO. 8:18-cv-869-T-23CPT

SANDCRAFTERS LLC, et al.,

      Defendants.
____________________________________/


                                      ORDER

      Candyman Kitchens, owner of the registered mark SANDY CANDY, sues

(Doc. 18) under the Lanham Act, 15 U.S.C. § 1114, and the Anticybersquatting

Consumer Protection Act, 15 U.S.C. § 1125(d). Sandy Candy is the name of an

edible sand art created by Candyman’s president. Candyman alleges that two of the

defendants — Sandcrafters, a limited liability company, and Sally Solomon,

Sandcrafters’ sole member and employee — infringed the mark by operating the

online domain SandyCandy.com after Candyman revoked Sandcrafters’ permission

to use the mark. Also, Candyman alleges that Creative Concepts, which produces an

edible sand art called Pucker Powder, contributorily infringed the mark.

      Solomon moves (Doc. 26) to dismiss for failure to state a claim against her

individually. Creative Concepts moves (Doc. 34) to dismiss for failure to state a

claim for contributory infringement and alternatively moves (Doc. 34) for a more
definite statement. Sandcrafters moves (Doc. 37) to amend the affirmative defenses.

Candyman opposes (Docs. 28, 36, 38) each motion.

                                     DISCUSSION

Solomon’s Motion to Dismiss

       Under Florida law, a member or manager of a limited liability company is

personally liable for the torts committed within the scope of the employment.

Cannon v. Fournier, 57 So.3d 875, 881 (Fla. 2d DCA 2011) (holding a limited liability

company’s sole member personally liable for a tort committed in the scope of the

employment); Orlovsky v. Solid Surf, Inc., 405 So.2d 1363, 1364 (Fla. 4th DCA 1981).

If committed in the scope of the member or manager’s employment, trademark

infringement is among the torts for which a member or manager is personally liable.

Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d 1472, 1477 (11th Cir. 1991).

       Citing Section 605.0304(1), Florida Statutes, which states that a member or

manager of a limited liability company “is not personally liable . . . for a debt,

obligation, or other liability of the company,” Solomon denies (Doc. 26) liability for

Candyman’s claim. Solomon’s reliance on the statute is misplaced because

Solomon’s liability for her direct, personal, and active tortious conduct committed

within her activity as the limited liability company’s sole member is a liability that is

entirely distinguishable and distinct from any derivative liability for a “debt,

obligation, or other liability of the company,” from which the statute insulates her.

Solomon’s motion to dismiss is denied.


                                            -2-
Creative Concepts’ Motion to Dismiss

      In December 2016, Candyman ceased supplying Sandy Candy to Sandcrafters

and revoked Sandcrafters’ permission to use the SANDY CANDY mark.

Candyman contends that Sandcrafters infringed the mark by continuing to operate

SandyCandy.com despite Candyman’s revocation of Sandcrafters’ permission to use

the mark. (Doc. 18 at ¶ 30)

      With the supply of Sandy Candy terminated, Sandcrafters began selling

Creative Concepts’ Pucker Powder to customers drawn to the website featuring the

Sandycandy.com domain name. (Doc. 18 at ¶¶ 33–37) In July 2017, Candyman’s

president, David Klein, traveled to Creative Concepts’ factory to meet Scott Green,

Creative Concepts’ co-owner. (Doc. 18 at ¶¶ 43–44) Responding to questions from

Klein, Green claimed to lack knowledge of any trademark infringement by

Sandcrafters. Klein showed Green the allegedly infringing SandyCandy.com website

and informed Green that Sandcrafters promoted and sold Pucker Powder to

customers attracted to SandyCandy.com. (Doc. 18 at ¶¶ 45–49) Creative Concepts

continues to supply Pucker Powder to Sandcrafters.

      A trademark owner can hold a manufacturer liable as a contributor for a

merchant’s direct infringement of a trademark if the manufacturer intentionally

induces the merchant to infringe the trademark or if the manufacturer “continues to

supply [the manufacturer’s] product to [a merchant] whom [the manufacturer] knows

or has reason to know is engaging in trademark infringement . . . .” Inwood Labs., Inc.



                                         -3-
v. Ives Labs., Inc., 456 U.S. 844, 853–54 (1982). Candyman alleges that, because of

Klein’s informing Green of the infringement and of the sales of Pucker Powder,

Creative Concepts knew after July 2017 that Sandcrafters sold Pucker Powder

through the infringing SandyCandy.com and that Creative Concepts has continued

to supply Pucker Powder to Sandcrafters.

        Contributory infringement encompasses a party that continues to supply a

product or service “knowing or having reason to know that [the recipient] is acting or

will act tortiously . . . .” Hard Rock Café Licensing Corp. v. Concession Servs., Inc., 955

F.2d 1143, 1148–49 (7th Cir. 1992) (quoting Restatement (Second) of Torts § 877(c)).

Accordingly, not only manufacturers1 but also franchisors,2 licensors,3 distributors,4

and competitors5 have faced contributory liability for supplying a product to a direct

infringer while knowing of the infringement. By alleging that Klein in July 2017

apprised Creative Concepts of Sandcrafters’ infringement and that Creative Concepts

continues to supply Pucker Powder to Sandcrafters, Candyman states a claim against

Creative Concepts for contributory infringement.

Creative Concepts’ Motion for a More Definite Statement


        1
         Inwood Labs, 456 U.S. at 853–54; Sealy, Inc. v. Easy Living, Inc., 743 F.2d 1378, 1381–82 (9th
Cir. 1984).
        2
            Mini Maid Servs., Inc. v. Maid Brigade Sys., Inc., 967 F.2d 1516, 1522 (11th Cir. 1992).
        3
           Jeffrey v. Cannon Films, Inc., 3 U.S.P.Q. 2d 1373 (C.D. Cal. June 9, 1987) (Rymer, J.); Pony
Int’l v. Genfoot America, Inc., 223 U.S.P.Q. 1150, at *2 (S.D.N.Y. July 27, 1983) (Duffy, J.).
        4
            Getty Petroleum Corp. v. Island Transportation Corp., 862 F.2d 10 (2d Cir. 1986).
        5
            Ciba-Geigy Corp. v. Bolar Pharm. Co., Inc., 747 F.2d 844, 849 (3d Cir. 1984).

                                                     -4-
       Under Rule 12(e), Federal Rules of Civil Procedure, a party may move for a

more definite statement if the complaint is “so vague or ambiguous that the party

cannot reasonably prepare a response.” Rule 8(a), Federal Rules of Civil Procedure,

requires only a short and plain statement of each claim. Because the complaint fairly

notifies Creative Concepts of the basis for the claim, Creative Concepts’ motion for a

more definite statement (Doc. 34) is denied.

Sandcrafters’ Motion to Amend Answer

       Sandcrafters moves for leave to amend the answer to add new affirmative

defenses and supplement previously asserted affirmative defenses with additional

facts. The June 11, 2018 scheduling order (Doc. 21) states “Under Local Rule[]

3.05(c)(2)(E) . . . a motion to amend a pleading . . . is distinctly disfavored after

issuance of this order.” Because Sandcrafters moves to modify a deadline established

by a scheduling order, Sandcrafters must demonstrate “good cause” under Rule

16(b)(4), Federal Rules of Civil Procedure. See Sosa v. Airprint Sys., Inc., 133 F.3d

1417, 1419 (11th Cir. 1998). Sandcrafters must establish “good cause” before

asserting the Rule 15(a), Federal Rules of Civil Procedure, “freely given” standard for

amending a pleading. See Arianas v. LVNV Funding LLC, 307 F.R.D. 615, 616–17

(M.D. Fla. 2015) (Whittemore, J.). Sandcrafters fails to state good cause.

                                    CONCLUSION

       Solomon’s motion to dismiss (Doc. 26) is DENIED. Creative Concepts’

motion to dismiss and alternative motion for a more definite statement (Doc. 34) are



                                           -5-
DENIED. Sandcrafters motion to amend the answer (Doc. 37) is DENIED

WITHOUT PREJUDICE. No later than DECEMBER 21, 2018, Sandcrafters may

again move for leave to amend the answer.

      ORDERED in Tampa, Florida, on December 7, 2018.




                                       -6-
